                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISIO

BETHEL HOWARD, et al.,

                          Plaintiffs,

v.                                            CIVIL ACTION NO. 2:12-cv-03328

MENTOR WORLDWIDE, LLC, et al.,

                          Defendants.


                     MEMORANDUM OPINION AND ORDER

      Pending is a motion to dismiss Coloplast Corp. (“Coloplast”) and Mentor

Worldwide, LLC (“Mentor”) with prejudice for plaintiffs’ failure to serve a Plaintiff

Fact Sheet pursuant to deadlines and requirements established by the court’s

previous pretrial order. (ECF No. 19). Plaintiffs have not responded to the motion.

The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil Procedure

and after weighing the factors identified in Wilson v. Volkswagen of Am., Inc., 561

F.2d 494, 503-06 (4th Cir. 1977), that Coloplast and Mentor should be dismissed

without prejudice from this case for failure to serve Plaintiff Fact Sheets in

compliance with the court’s previous pretrial order.

      Therefore, the court ORDERS that the motion to dismiss (ECF No. 19) is

GRANTED in part to the extent Coloplast and Mentor seek dismissal and DENIED

insofar as Coloplast and Mentor seek dismissal with prejudice. The court ORDERS
that Coloplast and Mentor are dismissed without prejudice, and this case is closed

and stricken from the court’s docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                        ENTER:    May 9, 2019




                                         2
